Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
effective as of December 31, 2008 (the “Effective Date”), by and between R. KENT
SNYDER (the “Employee”) and SENOMYX, INC. (the “Company”).

 

RECITALS

 

A.            The Company and the Employee previously executed that certain
Employment Agreement dated as of June 2, 2003 (the “Original Agreement”).

 

B.            In consideration of the premises, and other good and valuable
consideration, receipt of which is hereby acknowledged by the parties, the
Company and the Employee desire to amend the Original Agreement to clarify the
application of Section 409A of the Internal Revenue Code to Employee’s benefits
provided under the Original Agreement, effective as of the Effective Date.

 

AGREEMENT

 

The Company and the Employee, intending to be legally bound, agree as follows
effective as of the Effective Date:

 

1.             AMENDMENT OF ORIGINAL AGREEMENT.

 

(a)           Amendment of Section 4.1.3.  The last sentence of Section 4.1.3 of
the Original Agreement is hereby amended to add the following to the end of such
sentence:

 

“; provided further that such release (the “Release”) shall be executed by you
and delivered to the Company within the applicable time period set forth
therein, but in no event later than forty-five (45) days following termination
of your employment, and you shall permit the Release to become effective in
accordance with its terms (such date, the “Release Effective Date”).”

 

(b)           Addition of New Section 4.1.4.  A new Section 4.1.4 is hereby
added to the Original Agreement as follows:

 

“4.1.4               Application of Internal Revenue Code Section 409A. 
Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under this Agreement (the “Termination Benefits”) that
constitute “deferred compensation” within the meaning of Section 409A of the
Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) shall not commence in connection
with your termination of employment unless and until you have also incurred a
“separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h) (“Separation From Service”), unless the Company reasonably
determines that such amounts may be provided to you without causing you to incur
the additional 20% tax under Section 409A.  Such determination by the

 

--------------------------------------------------------------------------------


 

Company shall be made no later than ten (10) days following your termination of
employment.

 

For the avoidance of doubt, it is intended that payments of the Termination
Benefits set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A provided under Treasury
Regulation Sections 1.409A-1(b)(4) and 1.409A-1(b)(9).  However, if the Company
(or, if applicable, the successor entity thereto) determines that any
Termination Benefits constitute “deferred compensation” under Section 409A and
you are, on the termination of your service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of such Termination Benefit payment shall be delayed
until the earlier to occur of: (i) the date that is six months and one day after
your Separation From Service”) or (ii) the date of your death (such applicable
date, the “Specified Employee Initial Payment Date”), the Company (or the
successor entity thereto, as applicable) shall pay to you a lump sum amount
equal to such Termination Benefit payment that you would otherwise have received
through the Specified Employee Initial Payment Date if the payment of such
Termination Benefits had not been so delayed pursuant to this Section.

 

Notwithstanding any other payment schedule set forth in this Agreement, none of
the Severance Benefits will be paid or otherwise delivered prior to the Release
Effective Date.  Except to the extent that payments may be delayed until the
Specified Employee Initial Payment Date pursuant to the preceding paragraph, on
the first regular payroll pay day following the Release Effective Date, the
Company will pay you the Severance Benefits you would otherwise have received
under the Agreement on or prior to such date but for the delay in payment
related to the effectiveness of the Release, with the balance of the Severance
Benefits being paid as originally scheduled.”

 

2.                                      MISCELLANEOUS PROVISIONS.

 

(a)           Original Agreement.  The Original Agreement, as amended by this
Amendment, shall continue in full force and effect after the date hereof.

 

(b)           Whole Agreement.  No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in the Original Agreement, as amended by this Amendment, have been
made or entered into by either party with respect to the subject matter of this
Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized representative, effective as of the day
and year first above written

 

 

“Company”

 

 

 

SENOMYX, INC.

 

 

 

By:

 

 

 

 

 

 

“Employee”

 

 

 

 

 

R. KENT SNYDER

 

--------------------------------------------------------------------------------